UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2013 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 1-14523 TRIO-TECHINTERNATIONAL (Exact name of Registrant as specified in its Charter) California 95-2086631 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 16139 Wyandotte Street Van Nuys, California (Address of principal executive offices) (Zip Code) Registrant's Telephone Number, Including Area Code:818-787-7000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of RegulationS-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [ ] Accelerated Filer [ ] Non-Accelerated Filer [ ] Smaller Reporting Company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of November 5, 2013, there were 3,442,980 shares of the issuer’s Common Stock, no par value, outstanding. TRIO-TECH INTERNATIONAL INDEX TO CONDENSED CONSOLIDATED FINANCIAL INFORMATION, OTHER INFORMATION AND SIGNATURE Page Part I. Financial Information Item 1. Financial Statements 2 (a) Condensed Consolidated Balance Sheets as of September 30, 2013 (Unaudited) and June 30, 2013 2 (b) Condensed Consolidated Statements of Operations and Comprehensive Income for the Three Months Ended September 30, 2013 (Unaudited) and September 2012 (Unaudited) 3 (c) Condensed Consolidated Statements of Shareholders Equity for the Three Months Ended September 30, 2013 (Unaudited) and the Year Ended June30, 2013 4 (d) Condensed Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2013 (Unaudited) and September 30, 2012 (Unaudited) 5 (e) Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 31 Part II. Other Information Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults upon Senior Securities 32 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item 6. Exhibits 32 Signatures -i- Table of Contents FORWARD-LOOKING STATEMENTS The discussions of Trio-Tech International’s (the “Company”) business and activities set forth in this Form 10-Q and in other past and future reports and announcements by the Company may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and assumptions regarding future activities and results of operations of the Company.In light of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, the following factors, among others, could cause actual results to differ materially from those reflected in any forward-looking statements made by or on behalf of the Company: market acceptance of Company products and services; changing business conditions or technologies and volatility in the semiconductor industry, which could affect demand for the Company’s products and services; the impact of competition; problems with technology; product development schedules; delivery schedules; changes in military or commercial testing specifications which could affect the market for the Company’s products and services; difficulties in profitably integrating acquired businesses, if any, into the Company; risks associated with conducting business internationally and especially in Southeast Asia, including currency fluctuations and devaluation, currency restrictions, local laws and restrictions and possible social, political and economic instability; changes in U.S. and global financial and equity markets, including market disruptions and significant interest rate fluctuations; and other economic, financial and regulatory factors beyond the Company’s control. Other than statements of historical fact, all statements made in this Quarterly Report are forward-looking, including, but not limited to, statements regarding industry prospects, future results of operations or financial position, and statements of our intent, belief and current expectations about our strategic direction, prospective and future financial results and condition. In some cases, you can identify forward-looking statements by the use of terminology such as “may,” “will,” “expects,” “plans,” “anticipates,” “estimates,” “potential,” “believes,” “can impact,” “continue,” or the negative thereof or other comparable terminology.Forward-looking statements involve risks and uncertainties that are inherently difficult to predict, which could cause actual outcomes and results to differ materially from our expectations, forecasts and assumptions. Unless otherwise required by law, we undertake no obligation to update forward-looking statements to reflect subsequent events, changed circumstances, or the occurrence of unanticipated events. You are cautioned not to place undue reliance on such forward-looking statements. -1- Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS, EXCEPT NUMBER OF SHARES) September 30, June 30, ASSETS (Unaudited) CURRENT ASSETS: Cash & cash equivalents $ $ Short-term deposits Trade accounts receivable, less allowance for doubtful accounts of $137 and $139 Other receivables Loans receivable from property development projects Inventories, less provision for obsolete inventory of $899 and $912 Prepaid expenses and other current assets Asset held for sale - - Total current assets NON-CURRENT ASSETS: INVESTMENTS INVESTMENT PROPERTIES, Net PROPERTY, PLANT AND EQUIPMENT, Net OTHER ASSETS RESTRICTED TERM DEPOSITS Total non-current assets TOTAL ASSETS $ $ LIABILITIES CURRENT LIABILITIES: Lines of credit $ $ Accounts payable Accrued expenses Income taxes payable Current portion of bank loans payable Current portion of capital leases 92 Total current liabilities NON-CURRENT LIABILITIES: BANK LOANS PAYABLE, net of current portion CAPITAL LEASES, net of current portion DEFERRED TAX LIABILITIES OTHER NON-CURRENT LIABILITIES 37 12 Total non-current liabilities TOTAL LIABILITIES $ $ COMMITMENT AND CONTINGENCIES - - EQUITY TRIO-TECH INTERNATIONAL’S SHAREHOLDERS' EQUITY: Common stock, no par value, 15,000,000 shares authorized; 3,399,555 shares issued and outstanding as at September 30, 2013, and 3,321,555 as at June 30, 2013 $ $ Paid-in capital Accumulated retained earnings Accumulated other comprehensive gain-translation adjustments Total Trio-Tech International shareholders' equity NON-CONTROLLING INTEREST TOTAL EQUITY $ $ TOTAL LIABILITIES AND EQUITY $ $ See notes to condensed consolidated financial statements. -2- Table of Contents CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME UNAUDITED (IN THOUSANDS, EXCEPT EARNINGS PER SHARE) Three Months Ended Sept. 30, Sept. 30, Revenue Products $ $ Testing Services Others 44 30 Cost of Sales Cost of products sold Cost of testing services rendered Others 35 33 Gross Margin Operating Expenses: General and administrative Selling Research and development 52 73 Loss / (gain) on disposal of property, plant and equipment 13 (3 ) Total operating expenses Lossfrom Operations ) ) Other Income / (Expenses) Interest expenses ) ) Otherincome, net Total otherincome / (expenses) 96 Incomefrom Continuing Operationsbefore Income Taxes 83 66 Income TaxBenefits 43 Income from continuing operations before non-controlling interest, net of tax Other Operating Activities Equity in earnings of unconsolidated jointventure, net of tax - - Discontinued Operations (Note 19) Loss from discontinued operations, net of tax ) ) NET INCOME / (LOSS) 84 ) Less: net income / (loss) attributable to the non-controlling interest ) Net Loss Attributable to Trio-Tech International Common Shareholder $ ) $ ) Amounts Attributable to Trio-Tech International Common Shareholders: Income from continuing operations, net of tax 6 93 Loss from discontinued operations, net of tax ) ) Net Loss Attributable to Trio-Tech International Common Shareholders $ ) $ ) Comprehensive Income / (Loss) Attributable to Trio-Tech InternationalCommon Shareholders: Net income / (loss) 84 ) Foreign currency translation, net of tax ) Comprehensive (Loss) / Income ) Less: Comprehensive (loss) / income attributable to the non-controlling interest (4 ) 98 Comprehensive (Loss) / Income Attributable to Trio-Tech International Common Shareholders ) $ Basic and Diluted Loss / Income per Share: Basic and diluted loss / income per share from continuing operations attributable to Trio-Tech International $ - $ Basic and diluted loss per share from discontinued operations attributable to Trio-Tech International $ ) $ ) Basic and Diluted Loss per Share from Net Loss Attributable to Trio-Tech International $ ) $ ) Weighted average number of common shares outstanding Basic Dilutive effect of stock options - - Number of shares used to compute earnings per share diluted See notes to condensed consolidated financial statements. -3- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (IN THOUSANDS) Common Stock Additional Paid-in Accumulated Retained Accumulated Other Comprehensive Non- Controlling Shares Amount Capital Earnings Income Interest Total $ Balance at June 30, 2012 Stock option expenses - - 42 - - - 42 Net loss - - - ) ) Translation adjustment - Dividend declared by subsidiary - ) Contributions to capital by related party – loan forgiveness - Balance at June 30, 2013 Stock option expenses - Net (loss) / income - - - ) - 84 Translation adjustment - ) ) Increase in Share Capital 77 - Contributions to capital by related party – loan forgiveness - Balance at Sept. 30, 2013 See notes to condensed consolidated financial statements. -4- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS(IN THOUSANDS) Three Months Ended Sept. 30, Sept. 30, (Unaudited) (Unaudited) Cash Flow from Operating Activities Net income / (loss) $ 84 $ ) Adjustments to reconcile net loss to net cash flow provided by operating activities Depreciation and amortization Stock compensation 11 Inventory provision ) - Bad debt reversal (3 ) ) Accrued interest expense 3 49 Loss / (Gain) on sale of property 13 (3 ) Warranty expense, net 4 3 Deferred tax provision ) ) Changes in operating assets and liabilities, net of acquisition effects Accounts receivables ) Other receivables Other assets ) ) Inventories Prepaid expenses and other current assets ) ) Accounts payable and accrued liabilities 25 ) Income tax payable ) 13 Other non-current liabilities 23 ) Net cash provided by / (used in) operating activities ) Cash Flow from Investing Activities Proceeds from maturing of unrestricted and restricted term deposits, net - 56 Additions to property, plant and equipment ) ) Proceeds from disposal of plant, property and equipment 28 3 Net cash used in investing activities ) ) Cash Flow from Financing Activities (Repayment) / Borrowing on lines of credit ) Repayment of bank loans and capital leases ) ) Proceeds from long-term bank loans 66 - Proceeds from exercising stock options - Net cash (used in) / provided by financing activities ) Effect of Changes in Exchange Rate ) NET (DECREASE) / INCREASE IN CASH CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ Supplementary Information of Cash Flows Cash paid during the period for: Interest $ 68 $ 75 Income taxes $ 19 $ 35 Non-Cash Transactions Capital lease of property, plant and equipment $ 66 $ - See notes to condensed consolidated financial statements. -5- Table of Contents TRIO-TECH INTERNATIONAL AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (IN THOUSANDS, EXCEPT EARNINGS PER SHARE AND NUMBER OF SHARES) 1.ORGANIZATION AND BASIS OF PRESENTATION Trio-Tech International (“the Company” or “TTI” hereafter) was incorporated in fiscal 1958 under the laws of the State of California.TTI provides third-party semiconductor testing and burn-in services primarily through its laboratories in Southeast Asia. In addition, TTI operates testing facilities in the United States.The Company also designs, develops, manufactures and markets a broad range of equipment and systems used in the manufacturing and testing of semiconductor devices and electronic components. In the first quarter of fiscal 2014, TTI conducted business in four business segments: Manufacturing, Testing Services, Distribution and Real Estate. In fiscal 2013 TTI conducted business in the foregoing four segments and the fifth segment,Fabrication Services segment was discontinued during the fourth quarter of fiscal 2013. TTI has subsidiaries in the U.S., Singapore, Malaysia, Thailand, China and Indonesia as follows: Ownership Location Express Test Corporation (Dormant) 100% Van Nuys, California Trio-Tech Reliability Services (Dormant) 100% Van Nuys, California KTS Incorporated, dba Universal Systems (Dormant) 100% Van Nuys, California European Electronic Test Centre (Dormant) 100% Dublin, Ireland Trio-Tech International Pte. Ltd. 100% Singapore Universal (Far East) Pte. Ltd.* 100% Singapore Trio-Tech International (Thailand) Co. Ltd. * 100% Bangkok, Thailand Trio-Tech (Bangkok) Co. Ltd. (49% owned by Trio-Tech International Pte. Ltd. and 51% owned by Trio-Tech International (Thailand) Co. Ltd.) 100% Bangkok, Thailand Trio-Tech (Malaysia) Sdn. Bhd. (55% owned by Trio-Tech International Pte. Ltd.) 55% Penang and Selangor, Malaysia Trio-Tech (Kuala Lumpur) Sdn. Bhd. (100% owned by Trio-Tech Malaysia Sdn. Bhd.) 55% Selangor, Malaysia Prestal Enterprise Sdn. Bhd. (76% owned by Trio-Tech International Pte. Ltd.) 76% Selangor, Malaysia Trio-Tech (Suzhou) Co. Ltd. * 100% Suzhou, China Trio-Tech (Shanghai) Co. Ltd. * (Dormant) 100% Shanghai, China Trio-Tech (Chongqing) Co. Ltd. * 100% Chongqing, China SHI International Pte. Ltd. (Dormant) (55% owned by Trio-Tech International Pte. Ltd) 55% Singapore PT SHI Indonesia (Dormant) (100% owned by SHI International Pte. Ltd.) 55% Batam, Indonesia Trio-Tech (Tianjin) Co. Ltd. * 100% Tianjin, China * 100% owned by Trio-Tech International Pte. Ltd. The accompanying un-audited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.All significant inter-company accounts and transactions have been eliminated in consolidation. The unaudited condensed consolidated financial statements are presented in U.S. dollars.The accompanying condensed consolidated financial statements do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for fair presentation have been included.Operating results for the three months ended September 30, 2013 are not necessarily indicative of the results that may be expected for the fiscal year ending June 30, 2014.For further information, refer to the consolidated financial statements and footnotes thereto included in the Company's annual report for the fiscal year ended June 30, 2013. -6- Table of Contents 2.NEW ACCOUNTING PRONOUNCEMENTS The Financial Accounting Standards Board (“FASB”) has issued Accounting Standards Update (“ASU”) No. 2013-11, Income Taxes (Topic 740): Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carry-forward, a Similar Tax Loss, or a Tax Credit Carry-forward Exists (a consensus of the FASB Emerging Issues Task Force).U.S. generally accepted accounting principles (“U.S. GAAP”) do not include explicit guidance on the financial statement presentation of an unrecognized tax benefit when a net operating loss carry-forward, a similar tax loss, or a tax credit carry-forward exists. The amendments in this ASU state that an unrecognized tax benefit, or a portion of an unrecognized tax benefit, should be presented in the financial statements as a reduction to a deferred tax asset for a net operating loss carry-forward, a similar tax loss, or a tax credit carry-forward, except as follows. To the extent a net operating loss carry-forward, a similar tax loss, or a tax credit carry-forward is not available at the reporting date under the tax law of the applicable jurisdiction to settle any additional income taxes that would result from the disallowance of a tax position or the tax law of the applicable jurisdiction does not require the entity to use, and the entity does not intend to use, the deferred tax asset for such purpose, the unrecognized tax benefit should be presented in the financial statements as a liability and should not be combined with deferred tax assets. This ASU applies to all entities that have unrecognized tax benefits when a net operating loss carry-forward, a similar tax loss, or a tax credit carry-forward exists at the reporting date. The amendments in this ASU are effective for fiscal years, and interim periods within those years, beginning after December 15, 2013. Early adoption is permitted. The amendments should be applied prospectively to all unrecognized tax benefits that exist at the effective date. Retrospective application is permitted. The adoption of this update is not expected to have a significant effect on the Company’s consolidated financial position or results of operations. The FASB has published a new ASU that defers indefinitely certain disclosures about investments held by nonpublic employee benefit plans in their plan sponsors’ own nonpublic equity securities. The ASU was approved by the FASB on June 12, 2013. ASU No. 2013-09, Fair Value Measurement (Topic 820): Deferral of the Effective Date of Certain Disclosures for Nonpublic Employee Benefit Plans in Update No. 2011-04, applies to disclosures of certain quantitative information about the significant unobservable inputs used in Level 3 fair value measurement for investments held by certain employee benefit plans. The deferral applies specifically to employee benefit plans, other than those plans that are subject to SEC filing requirements, which hold investments in their plan sponsors’ own nonpublic entity equity securities, including equity securities of their nonpublic affiliated entities. The deferral is effective immediately for all financial statements that have not yet been issued. The adoption of this update is not expected to have a significant effect on the Company’s consolidated financial position or results of operations. The FASB has issued ASU No. 2013-05, Foreign Currency Matters (Topic 830) Parent’s Accounting for the Cumulative Translation Adjustment upon De-recognition of Certain Subsidiaries or Groups of Assets within a Foreign Entity or of an Investment in a Foreign Entity. When a reporting entity (parent) ceases to have a controlling financial interest in a subsidiary or group of assets that is a nonprofit activity or a business (other than a sale of in substance real estate or conveyance of oil and gas mineral rights) within a foreign entity, the parent is required to apply the guidance in Subtopic 830-30 to release any related cumulative translation adjustment into net income. Accordingly, the cumulative translation adjustment should be released into net income only if the sale or transfer results in the complete or substantially complete liquidation of the foreign entity in which the subsidiary or group of assets had resided. For an equity method investment that is a foreign entity, the partial sale guidance in Section 830-30-40 still applies. As such, a pro rata portion of the cumulative translation adjustment should be released into net income upon a partial sale of such an equity method investment. However, this treatment does not apply to an equity method investment that is not a foreign entity. In those instances, the cumulative translation adjustment is released into net income only if the partial sale represents a complete or substantially complete liquidation of the foreign entity that contains the equity method investment. Additionally, the amendments in this ASU clarify that the sale of an investment in a foreign entity includes both: (1) events that result in the loss of a controlling financial interest in a foreign entity (i.e., irrespective of any retained investment); and (2) events that result in an acquirer obtaining control of an acquiree in which it held an equity interest immediately before the acquisition date (sometimes also referred to as a step acquisition). Accordingly, the cumulative translation adjustment should be released into net income upon the occurrence of those events. -7- Table of Contents The amendments in this ASU are effective prospectively for fiscal years (and interim reporting periods within those years) beginning after December 15, 2013. The amendments should be applied prospectively to de-recognition events occurring after the effective date. Prior periods should not be adjusted. Early adoption is permitted. If an entity elects to early adopt the amendments, it should apply them as of the beginning of the entity’s fiscal year of adoption. The adoption of this update is not expected to have a significant effect on the Company’s consolidated financial position or results of operations. The FASB has issued ASU No. 2013-02, Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income, to improve the transparency of reporting these reclassifications. Other comprehensive income includes gains and losses that are initially excluded from net income for an accounting period. Those gains and losses are later reclassified out of accumulated other comprehensive income into net income. The amendments in this ASU do not change the current requirements for reporting net income or other comprehensive income in financial statements. All of the information that this ASU requires already is required to be disclosed elsewhere in the financial statements under U.S. GAAP. The new amendments will require an organization to: · Present (either on the face of the statement where net income is presented or in the notes) the effects on the line items of net income of significant amounts reclassified out of accumulated other comprehensive income - but only if the item reclassified is required under U.S. GAAP to be reclassified to net income in its entirety in the same reporting period. · Cross-reference to other disclosures currently required under U.S. GAAP for other reclassification items (that are not required under U.S. GAAP) to be reclassified directly to net income in their entirety in the same reporting period. This would be the case when a portion of the amount reclassified out of accumulated other comprehensive income is initially transferred to a balance sheet account (e.g., inventory for pension-related amounts) instead of directly to income or expense. The amendments apply to all public companies that report items of other comprehensive income. Public companies are required to comply with these amendments for all reporting periods (interim and annual). The amendments are effective for reporting period beginning after December 15, 2012, for public companies early adoption is permitted. The adoption of this update did not have a significant effect on the Company’s consolidated financial position or results of operations. Other new pronouncements issued but not yet effective until after September 30, 2013 are not expected to have a significant effect on the Company’s consolidated financial position or results of operations. 3.INVENTORIES Inventories consisted of the following: Sept. 30, (Unaudited) June 30, Raw materials $ $ Work in progress Finished goods Less: provision for obsolete inventory ) ) Currency translation effect 11 17 $ $ The following table represents the changes in provision for obsolete inventory: Sept. 30, June 30, (Unaudited) Beginning $ $ Additions charged to expenses - 38 Usage - disposition ) ) Currency translation effect 4 4 Ending $ $ -8- Table of Contents 4.STOCK OPTIONS On September 24, 2007, the Company’s Board of Directors unanimously adopted the 2007 Employee Stock Option Plan (the “2007 Employee Plan”) and the 2007 Directors Equity Incentive Plan (the “2007 Directors Plan”) each of which was approved by the shareholders on December 3, 2007. Each of those plans was amended by the Board in 2010 to increase the number of shares covered thereby, which amendments were approved by the shareholders on December 14, 2010. At present, the 2007 Employee Plan provides for awards of up to 600,000 shares of the Company’s Common Stock to employees, consultants and advisors, and the 2007 Directors Plan provides for awards of up to 400,000 shares of the Company’s Common Stock to the members of the Board of Directors in the form of non-qualified options and restricted stock. These two plans are administered by the Board, which also establishes the terms of the awards. Assumptions The fair value for the options granted were estimated using the Black-Scholes option pricing model with the following weighted average assumptions, assuming no expected dividends: Year Ended June 30, Three Months Ended September 30, Expected volatility % % Risk-free interest rate % 0.39% to 0.78 % Expected life (years) 2 to 3 The expected volatilities are based on the historical volatility of the Company’s stock. The observation is made on a weekly basis. The observation period covered is consistent with the expected life of options. The expected life of the options granted to employees has been determined utilizing the “simplified” method as prescribed by ASC Topic 718,which, among other provisions, allowed companies without access to adequate historical data about employee exercise behavior to use a simplified approach for estimating the expected lifeof a "plain vanilla" option grant. The simplified rule for estimating the expected life of such an option was the average of the time to vesting and the full term of the option. The risk-free rate is consistent with the expected life of the stock options and is based on the United States Treasury yield curve in effect at the time of grant. 2007 Employee Stock Option Plan The Company’s 2007 Employee Plan permits the grant of stock options to its employees covering up to an aggregate of 600,000 shares of Common Stock. Under the 2007 Employee Plan, all options must be granted with an exercise price of not less than fair value as of the grant date and the options granted must be exercisable within a maximum of ten years after the date of grant, or such lesser period of time as is set forth in the stock option agreements. The options may be exercisable (a) immediately as of the effective date of the stock option agreement granting the option, or (b) in accordance with a schedule related to the date of the grant of the option, the date of first employment, or such other date as may be set by the Compensation Committee. Generally, options granted under the 2007 Employee Plan are exercisable within five years after the date of grant, and vest over the period as follows: 25% vesting on the grant date and the remaining balance vesting in equal installments on the next three succeeding anniversaries of the grant date. The share-based compensation will be recognized in terms of the grade method on a straight-line basis for each separately vesting portion of the award. Certain option awards provide for accelerated vesting if there is a change in control (as defined in the 2007 Employee Plan). During the three months ended September 30, 2013, stock options covering a total of 15,000 shares of the Company’s Common Stock were granted to certain employees pursuant to the 2007 Employee Plan, with an exercise price equal to the fair value of the Company’s Common Stock (as defined under the 2007 Employee Plan in conformity with Regulation 409A of the Internal Revenue Code of 1986, as amended) on September 17, 2013, the date of grant. These options vested as of the grant date. The fair value as of September 30, 2013 of the options to purchase 15,000 shares of the Company’s Common Stock was approximately $22 based on the fair value of $1.52 per share determined by using the Black Scholes option pricing model. -9- Table of Contents The Company did not grant any options pursuant to the 2007 Employee Plan during the three months ended September 30, 2012. The Company recognized stock-based compensation expenses of $11 in the three months ended September 30, 2012 under the 2007 Employee Plan. The balance of unamortized stock-based compensation of $27 based on fair value on the grant date related to options granted under the 2007 Employee Plan is to be recognized over a period of two years. There were 73,000 shares acquired upon the exercise of options during the three month period ended September 30, 2013. As of September 30, 2013, there were vested employee stock options covering a total of 147,625 shares of Common Stock. The weighted-average exercise price was $2.95 and the weighted average contractual term was 1.49 years. The total fair value of vested and outstanding employee stock options as of September 30, 2013 was $311. As of September 30, 2012, there were vested employee stock options covering a total of 267,750 shares of Common Stock. The weighted-average exercise price was $3.77 and the weighted average remaining contractual term was 1.86 years. The total fair value of vested employee stock options as of September 30, 2012 was $645. A summary of option activities under the 2007 Employee Plan during the three month period ended September 30, 2013 is presented as follows: Options Weighted Average Exercise Price Weighted Average Remaining Contractual Term (Years) Aggregate Intrinsic Value Outstanding at July 1, 2013 $ $ Granted - Exercised - ) Forfeited or expired - - Outstanding at September 30, 2013 $ $ 63 Exercisable at September 30, 2013 $ $ 63 The fair value of the 73,000 shares of common stock acquired upon exercise of options was $111. Cash received from the options exercised during the three months ended September 30, 2013 was approximately $126. A summary of the status of the Company’s non-vested employee stock options during the three months ended September 30, 2013 is presented below: Weighted Average Grant-Date Options Fair Value Non-vested at July 1, 2013 $ Granted Vested ) Forfeited - - Non-vested at September, 2013 $ 2007 Directors Equity Incentive Plan The 2007 Directors Plan permits the grant of options covering up to an aggregate of 400,000 shares of Common Stock to its non-employee directors in the form of non-qualified options and restricted stock. The exercise price of the non-qualified options is 100% of the fair value of the underlying shares on the grant date. The options have five-year contractual terms and are generally exercisable immediately as of the grant date. During the three months ended September 30, 2013, the Company granted options to purchase 60,000 shares of its Common Stock to our directors pursuant to the 2007 Directors Plan with an exercise price equal to the fair market value of our Common Stock (as defined under the 2007 Directors Plan in conformity with Regulation 409A or the Internal Revenue Code of 1986, as amended) at the date of grant. The fair value of the options granted to purchase 60,000 shares of the Company's Common Stock was approximately $92 based on the fair value of $1.52 per share determined by the Black Scholes option pricing model. There were no options exercised during the three month period ended September 30, 2013. The Company recognized stock-based compensation expenses of $92 in the three month period ended September 30, 2013 under the 2007 Directors Plan. -10- Table of Contents During the first quarter of fiscal 2012, the Company did not grant any options pursuant to the 2007 Director Plan. There were no stock options exercised during the three month period ended September 30, 2012. The Company did not recognize any stock-based compensation expenses during the three months ended September 30, 2012. As of September 2013, there were vested director stock options covering a total of 340,000 shares of Common Stock. The weighted-average exercise price was $3.32 and the weighted average remaining contractual term was 2.62 years. The total fair value of vested and outstanding directors' stock options as of September 30, 2013 was $715. All of our director stock options vest immediately at the date of grant. There were no unvested director stock options as of September 30, 2013. As of September 2012, there were vested director stock options covering a total of 385,000 shares of Common Stock. The weighted-average exercise price was $4.52 and the weighted average remaining contractual term was 2.20 years. The total fair value of vested and outstanding directors' stock options as of September 30, 2012 was $1,031. All of our director stock options vest immediately at the date of grant. There were no unvested director stock options as of September 30, 2012. A summary of option activities under the 2007 Directors Plan during the three months ended September 30, 2013 is presented as follows: Options Weighted Average Exercise Price Weighted Average Remaining Contractual Term (Years) Aggregate Intrinsic Value Outstanding at July 1, 2013 $ $ 80 Granted - Exercised - Forfeited or expired ) ) - - Outstanding at September 30, 2013 $ $ Exercisable at September 30, 2013 $ $ 5.EARNINGS PER SHARE The Company adopted ASC Topic 260, Earnings Per Share. Basic EPS are computed by dividing net income available to common shareholders (numerator) by the weighted average number of common shares outstanding (denominator) during the period.Diluted EPS give effect to all dilutive potential common shares outstanding during a period.In computing diluted EPS, the average price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options and warrants. Stock options to purchase 508,000 shares of Common Stock at exercise prices ranging from $1.72 to $9.57 per share were outstanding as of September 30, 2013 and were excluded in the computation of diluted EPS because their effect would have been anti-dilutive. Stock options to purchase 695,000 shares of Common Stock at exercise prices ranging from $1.72 to $9.57 per share were outstanding as of September 30, 2012.All the outstanding options were excluded in the computation of diluted EPS for the nine months ended September 30, 2012 because they were anti-dilutive. -11- Table of Contents The following table is a reconciliation of the weighted average shares used in the computation of basic and diluted EPS for the years presented herein: Three Months Ended Sept. 30, Sept. 30, (Unaudited) (Unaudited) Income attributable to Trio-Tech International common shareholders from continuing operations, net of tax $ 6 $ 93 Loss attributable to Trio-Tech International common shareholders from discontinued operations, net of tax ) ) Net loss attributable to Trio-Tech International common shareholders $ ) $ ) Basic and diluted (loss) / income per share from continuing operations attributable to Trio-Tech International - 0.03 Basicand diluted loss per share from discontinued operations attributable to Trio-Tech International ) ) Basicand diluted loss per share from net loss attributable to Trio-Tech International $ ) $ ) Weighted average number of common shares outstanding - basic Dilutive effect of stock options Number of shares used to compute earnings per share – diluted 6.ACCOUNTS RECEIVABLE AND ALLOWANCE FOR DOUBTFUL ACCOUNTS Accounts receivable consists of customer obligations due under normal trade terms. Although management generally does not require collateral, letters of credit may be required from the customers in certain circumstances. Management periodically performs credit evaluations of the customers’ financial conditions. Senior management reviews accounts receivable on a monthly basis to determine if any receivables will potentially be uncollectible. Management includes any accounts receivable balances that are determined to be uncollectible in the allowance for doubtful accounts.After all attempts to collect a receivable have failed, the receivable is written off against the allowance.Based on the information available to us, management believed the allowance for doubtful accounts as of September 30, 2013 and June 30, 2013 was adequate. The following table represents the changes in the allowance for doubtful accounts: Sept. 30, (Unaudited) June 30, Beginning $ $ Additions charged to expenses - Recovered (3 ) (131 ) Currency translation effect 1 (48 ) Ending $ $ -12- Table of Contents 7.WARRANTY ACCRUAL The Company provides for the estimated costs that may be incurred under its warranty program at the time the sale is recorded.The Company provides warranty for products manufactured in the term of one year.The Company estimates the warranty costs based on the historical rates of warranty returns.The Company periodically assesses the adequacy of its recorded warranty liability and adjusts the amounts as necessary. Sept. 30, (Unaudited) June 30, Beginning $
